  Case 17-26642        Doc 54        Filed 07/08/19 Entered 07/08/19 10:58:48     Desc Main
                                       Document     Page 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

Vivian Hernandez                                   )     Case No. 17-26642
                                                   )
                                Debtor(s)          )     CHAPTER 13
                                                   )
                                                   )     Judge LaShonda A. Hunt


                                       NOTICE OF MOTION

TO:

Marilyn O Marshall (via electronic notice)

United States Trustee (via electronic notice)

Vivian Hernandez, 2232 N. 74th Avenue, , Elmwood Park,IL 60707

See attached list of all creditors

PLEASE TAKE NOTICE that on July 29, 2019 at 10:00 a.m. with previously scheduled set
matter or as soon thereafter as I shall be heard, I shall appear before the Honorable Judge
LaShonda A. Hunt at 219 S. Dearborn St., Courtroom 719, Chicago, IL, and request that the
attached motion be granted, at which time you may appear if so desired.

                                                           /s/ _Michael C. Burr__
                                                           Michael C. Burr
                                                           Ledford, Wu & Borges, LLC.
                                                           105 W. Madison St., 23rd Floor
                                                           Chicago, IL 60602
                                                           312-853-0200
  Case 17-26642       Doc 54     Filed 07/08/19 Entered 07/08/19 10:58:48          Desc Main
                                   Document     Page 2 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

Vivian Hernandez                                  )       Case No. 17-26642
                                                  )
                               Debtor(s)          )       CHAPTER 13
                                                  )
                                                  )       Judge LaShonda A. Hunt


                        MOTION TO MODIFY CONFIRMED PLAN

       The debtor(s), by and through counsel, and in support of her Motion to Modify

Confirmed Plan pursuant to 11 U.S.C. § 1329, states to the court as follows:

       1. The court has jurisdiction over this matter under 28 U.S.C. §§ 1334 and 157.

       2. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

       3. The debtor filed a petition for relief and a plan under Chapter 13 of the Bankruptcy

Code on September 6, 2017.

       4. The plan was confirmed by this court on March 5, 2018 calling for 4 monthly

payments of $1,210 and then 56 payments of $1,299 for a 100% dividend on unsecured claims.

       5. As an element of the confirmed plan, the debtor(s) was required to pay her federal

income tax refund to the Trustee as an additional plan payment.

       6. The debtor recently fell behind on payments due to 2 heart bypass surgeries.

       7. She has been off work without pay, but is scheduled to return to work shortly.

       8. Additionally, her daughter is coming to live with her and contribute rent toward the

household expenses.

       9. Because the plan was already running 60 months, the payments need to increase for

the remaining months to about $1,375 if the default is deferred.
  Case 17-26642        Doc 54      Filed 07/08/19 Entered 07/08/19 10:58:48       Desc Main
                                     Document     Page 3 of 3


WHEREFORE, the debtor requests that the court enter an order modifying the confirmed plan to

defer the default in payments, increase the monthly payment to $1,375, and grant the debtor such

other relief as just and proper.


                                                           Respectfully submitted,



                                                           /s/ _Michael C. Burr__
                                                           Michael C. Burr
                                                           Ledford, Wu & Borges, LLC.
                                                           105 W. Madison St., 23rd Floor
                                                           Chicago, IL 60602
                                                           312-853-0200
